Title: To George Washington from William Bean, 28 August 1788
From: Bean, William
To: Washington, George



Sir
Nottingham [Md.] August 28th 1788

I have Understood By an Accquaintance of mine From Redstone, that You propose selling Your Mill You have in that Country, If So I would Be Glad to know Your terms & What Quantity of Land You will Sell with the Mill, I have Been in that Country But Never Seen Your Land nor mill But from the Inteligence I have had It may Be A place that would please me if your Terms Seem Favourable I Shall Go & See the place & If I Find it Suits—will pay you A Visit on the Subject Except You have Some Agent in that Country Who will Act for You—I have A Brother in Law Who has A Desire to Go to that Country who perhaps Will Deal with you For Fouer or Five hundred Acres that Would Be Convenient to the mill—If he Can Comply with

Your terms—I Shall Be happy in Receiving An Answer from You as Soon as you can Conveniently—I Remain Sir Your Very humble Sert

William Bean


N.B. A Letter Directed to me in East Nottingham Cesil County Maryland—To the Care of Mr David Poe Baltimore Town will Soon Come to hand.

